Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 1 of 46




   EXHIBIT A
                    Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 2 of 46




From: Lee Human [mailto:LHuman@aerotec.com]
Sent: Thursday, October 22, 2015 6:33 PM
To: Carolyn Picard <Carolyn.Picard@aero.bombardier.com>
Cc: Dominique Denicourt <Dominique.Denicourt@aero.bombardier.com>; Francois Caza
<francois.caza@aero.bombardier.com>; Christian Poupart <christian.poupart@aero.bombardier.com >; Maxime
Charette <maxime.charette@aero.bombardier.com>; Richard J. Omata <ROmata@karrtuttle.com >
Subject: RE: Letter from Bombardier Inc.

Ms. Picard,

Thank you for the additional information. In your letter to Mr. Korwin-Szymanowski you mentioned that he executed a
document titled: Code of Ethics and Business Conduct. Please provide a copy of that document to me as soon as
possible.

In the meantime we have taken the following actions today:

     1) Mr. Korwin-Szymanowski has been removed from this recruiting activity either directly or indirectly.
     2) We have cancelled the social hour scheduled for tonight at Hangar 1.
     3) We have moved recruitment trucks away from your facilities.

Regards,

Lee Human
President, AeroTEC L.L.C.
NOTE NEW ADDRESS
6100 4th Avenue South Suite 300
Seattle WA, 98108
Central Office: 206-763-6087
Direct: 206-486-1317
Mobile: 206-660-7081


From: Carolyn Picard [mailto:Carolyn.Picard@aero.bombardier.com]
Sent: Thursday, October 22, 2015 15:26
To: Lee Human <LHuman@aerotec.com >
Cc: Dominique Denicourt <Dominique.Denicourt@aero.bombardier.com>; Francois Caza
<francois.caza@aero.bombardier.com >; Christian Poupart <christian.poupart@aero.bombardier.com>; Maxime
Charette <maxime.charetteeaero.bombardier.com >
Subject: RE: Letter from Bombardier Inc.

Please find the letter attached.

Carolyn Picard
Directrice, Services Juridiques
                     Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 3 of 46

Please note that my phone number has changed to 514-861-9481 ext 12008
514-861-9481 poste 12008
514-497-6265


BOMBARDIER
                                  mobilite

From: Lee Human [rnailto:LHuman@aerotec.com.]
Sent: Thursday, October 22, 2015 5:51 PM
To: Carolyn Picard
Cc: Dominique Denicourt; Francois Caza; Christian Poupart; Maxime Charette
Subject: RE: Letter from Bombardier Inc.

Ms. Picard,

Your letter references attachment of correspondence between your company and Mr. Michel Korwin-
Szymanowski. Unfortunately it seems the attachment was not included. Can you please resend with the referenced
attachment.

Regards,

Lee Human
President, AeroTEC
NOTE NEW ADDRESS
6100 4th Avenue South Suite 300
Seattle WA, 98108
Central Office: 206-763-6087
Direct: 206-486-1317
Mobile: 206-660-7081


From: Carolyn Picard [mailto:Carolyn.Picard@aero.bombardier.com]
Sent: Thursday, October 22, 2015 12:10
To: Lee Human <LHumanPaerotec.com>
Cc: Dominique Denicourt <Dominique.Denicourt@aero.bombardier.com>; Francois Caza
<francois.caza aero.bombardier.com >; Christian Poupart <christian.poupart@aero.bombardiercom>; Maxime
Charette <maxime.charette@aero.bombardier.com>
Subject: Letter from Bombardier Inc.

Dear Mr. Human,

Please refer to the attached letter.

Sincerely,

Carolyn Picard
Directrice, Services Juridiques
Ressources Humaines

Please note that my phone number has changed to 514-861-9481 ext 12008
800 Boul. Rene-Levesque Ouest
28e etage
Montreal, Quebec, H3B1Y8

                                                         2
                   Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 4 of 46
T 514-861-9481 # 12008
F 514-861-2746
M 514-497-6265


BOMBARDIER
     retvolution
     rya            Ia   mobilito
AVIS DE CONFIDENTIALITE — Cette communication pourrait renfermer des informations privilegiees ou confidentielles.
Si vous n'etes pas la personne a laquelle s'adresse ce message ou si vous avez recu cette communication par erreur,
veuillez en informer l'expediteur et supprimer Ie message sans le copier, le faire suivre et/ou en divulguer le contenu.
CONFIDENTIALITY NOTICE - This communication may contain privileged or confidential information.
If you are not the intended recipient or received this communication by error, please notify the sender
and delete the message without copying, forwarding and/or disclosing it.




                                                            3
    Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 5 of 46



Bombardier Inc.
800 blvd. Rene-Levesque West
Montreal Quebec H3B 1Y8
                                                                        BOMBARDIER
                                                                            the evolution of mobility
Tel: 514-861-9481 ext. 12008
Fax: 514-861-2746
                       m4dier&M
R§E.9.IYARIC.8ggee.C<2.:kg.§f
www.bombardier.com




October 22, 2015
                                                           Via email:lhuman@aerotec.com
Mr. Lee Human
President
AeroTEC LLC
6100 4th Ave S, Suite 300
Seattle, Washington 98108

Dear Mr. Human,

Please find attached a letter that has been sent to Michel Korwin-Szymanowski regarding
a situation of solicitation of Bombardier and Learjet employees and use of personal
information belonging to Bombardier and Learjet.

We hope that you will understand the seriousness of the situation. Without prejudice to any
of our rights regarding previous breaches, should your company continue to deliberately
act against Bombardier's legitimate interests, we will have no other choice but to institute
legal proceedings against your company without any further notice.

PLEASE DO GOVERN YOURSELF ACCORDINGLY



                    cad
Carolyn Picard
Director, Legal Services
Bombardier Inc.

c.c.     Dominique Denicourt, Senior Director Human Resources, Product Development
         Engineering
         Francois Caza, Vice President, Product Development Engineering
         Christian Poupart, Vice President, Legal, Product Development Engineering
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 6 of 46




   EXHIBIT B
                     Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 7 of 46




From: Lee Human [mailto:LHuman@aerotec.com]
Sent: Friday, June 3, 2016 12:05 PM
To: ed.grabman@sbcglobal.net
Subject: NOTICE - Employment issues
Importance: High


Mr. Grabman,

Please review the attached letter. Please acknowledge by return email or phone call that you have received and
understand our position.

Respectfully

Lee Human
President, AeroTEC L.L.C.
6100 4th Avenue South Suite 300
Seattle WA, 98108
Central Office: 206-763-6087
Direct: 206-486-1317
Mobile: 206-660-7081




                                                          1
        Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 8 of 46


                                                            Aerospace Testing Engineering & Certification L.L.C.
                                                            6100 4th Ave South

               1POTEC-Y                                     Suite 300
                                                            Seattle, WA 98108
                                                            Phone: (206) 763-6087       Fax: (206) 763-6587


                                                                                             ATEC-16136
  Mr. Ed Grabman
  By Email @ ed.grabman@sbcglobal.net


  June 3, 2016

  Subject: NOTICE: Employment

  Dear Mr. Grabman,

  Bombardier recently asserted that AeroTEC has been improperly using Bombardier
  intellectual property to directly or indirectly solicit or encourage current employees of
  Bombardier to leave Bombardier and work for AeroTEC.

  AeroTEC does not agree with Bombardier's assertion that we cannot freely recruit
  employees of any background and the two companies are in the process of trying to work
  out their differences. Until this is accomplished, however, we are refraining from offering
  positions to any current employees of Bombardier.

  If you have questions you may call me personally, or you may contact Mr. Richard Omata,
  our employment law attorney at no charge for a fuller explanation of the issues. His contact
  information is as follows: Email Romata@karrtuttle.com, Phone 206-224-8007.

  Should you wish to continue to pursue employment with AeroTEC, we would need
  something in writing from Bombardier HR or Legal substantially similar to the attached No
  Objection Statement.

  Kind Regards,



C ee Human
 President

  Enclosures (1): No Objection Statement
           Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 9 of 46


1
                                                                                 ATEC-16136



                                     No Objection Statement


    To Whom it Might Concern:

    Bombardier understands that Ed Grabman has expressed an interest in being employed by
    AeroTEC. Bombardier does not object to Mr. Grabman being employed by AeroTEC
    providing he does not reveal or use any of Bombardier's proprietary information or Trade
    Secrets in the course of said employment. Bombardier will not assert or claim that AeroTEC
    has improperly solicited or used other improper means to cause Mr. Grabman to resign from
    Bombardier.


    Bombardier, Inc.

    By:                                                           Date:

    Its:




                                                                                        Page 2
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 10 of 46




   EXHIBIT C
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 11 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 12 of 46




   EXHIBIT D
        Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 13 of 46




From: Nico Buchholz [mailto:Nico.Buchholz@bombardier.com]
Sent: Tuesday, August 30, 2016 12:42 PM
To: Mike McCarthy <Mike.McCarthy@mhica.ca>
Subject: MHI/Bombardier




Mike,


Since we have never met, please allow me to introduce myself. I am Bombardier`s Chief Procurement
Officer. As such I oversee Bombardier`s global procurement acti vities. We have never met, but I know MHI
very well also from the past and understand it is a valued supplier of Bombardier.

Recently, my team has informed me that MHI has been recruiting several Bombardier employees to work
on the MRJ program , including engineers which were key to our development programs. I am writi ng to
you, because this recruitment of Bombardier employees is causing harm to Bombardier and is contrary to
what we expect from a long term business partner such as MHI. In additi on, it raises serious concerns that
valuable knowledge and know-how that was acquired by these employees while working for Bombardier
will be transferred to MHI and put to use to accelerate the development and entry into service of the MRJ
aircraft which will compete with our commercial aircraft programs.

We have notified MHI’s head office of this issue and have asked that MHI refrain from hiring Bombardier
employees. Unfortunately, our request seems to have been ignored.

I’m asking your assistance in getting this issue permanently resolved: MHI, as a valued supplier to
Bombardier, must stop recruiting Bombardier employees .

I trust that you understand the seriousness of the situation and that I can count on your cooperation.

Regards

Nico
---------------------------------------------
Nico Buchholz
Bombardier Procurement
Nico.buchholz@bombardier.com
---------------------------------------------


====
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 14 of 46




    EXHIBIT E
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 15 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 16 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 17 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 18 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 19 of 46




    EXHIBIT F
            Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 20 of 46



                                                                                                         NORTON ROSE FULBRIGHT
April 12, 2017                                                                                           Barristers & Solicitors / Patent & Trade-mark Agents


                                                                                                         Norton Rose Fulbright Canada LLP
Without Prejudice                                                                                        1 Place Ville Marie, Suite 2500
Sent By E-mail                                                                                           Montréal, Quebec H3B 1R1 CANADA

                                                                                                         F:+1 514.286.5474
Mr. W. Jay DeVecchio
                                                                                                         nortonroseful bright.com
Partner
Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW Suite 6000
Washington, D.C. 20006-1888                                                                              Marianne Plamondon
U.S.A.                                                                                                   +1 514.847.6036
                                                                                                         marianne.plamondon@nortonrosefulbright.com

                                                                                                         Your reference                              Our reference
                                                                                                                                                     00106275-0672




Mr. DeVecchio:

Response to Your Letter Dated March 9, 2017

We have reviewed your letter dated March 9, 2017 and are writing to express our dismay in relation to your
latest communication.

On February 28, 2017, following the receipt of our detailed letter of demand, you requested a call in order to
discuss how we could resolve this dispute between our clients. After many communications sent by our client
and on our client's behalf, which were mostly left unanswered, we were hopeful, if not eager, to finally have the
opportunity to discuss this matter with a representative of Mitsubishi Aircraft Corporation (MITAC).

At your request, we agreed to a conference call on March 1, 2017 to discuss how we could resolve this matter.
However, it rapidly became clear during this call that your true intention was not to discuss this matter in good
faith. Your intention was rather to engage in a fishing expedition and use intimidation tactics to obtain
Bombardier's evidence against MITAC.

Despite your aggressive tone, you ended the call by indicating that a settlement is always better than litigation. In
the best interest of our client, we ignored your inappropriate behaviour and sought instructions from our client in
order to begin discussions, at your request. We obtained a mandate from our client to go forward and engage in
negotiations with MITAC. To that end, and with the objective of protecting our client's rights, we requested that
MITAC agree to conditions that are standard in such negotiations.

Unfortunately, it is clear from your letter that MITAC never had the intention of negotiating with Bombardier, and
that it is neither willing nor ready to engage in a real and transparent discussion with Bombardier, contrary to
what you indicated in your initial communication to us.

Similar to your a tt itude during the March 1 st conference call, your letter reveals MITAC's bad faith. Notable is
your presumption that since we have not provided you with the information you requested, "none exists". This is
simply a false and abusive conclusion, and again demonstrates that MITAC's real intention was to engage in a
fishing expedition rather than negotiate with Bombardier. Your behaviour in this regard is indicative of the
behaviour Bombardier has become accustomed to in its relations with MITAC.




CAN_DMS: \106259631\6




Norton Rose Fulbright Canada LLP is a limited liability partnership established in Canada.

No rton Rose Fulbright Canada LLP, Norton Rose Fulbright LLP, No rton Rose Fulbright Australia, No rton Rose Fulbright Sou th Africa Inc and No rton Rose Fulbright US LLP are separate
legal entities and all of them are members of No rton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright Verein helps coordinate the activities of the members but does not itself
provide legal services to clients. Details of each entity, with ce rtain regulatory information, a re at nortonrosefulbright.com .
       Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 21 of 46
Jay DeVecchio
April 12, 2017                                                      A
                                                                    NORTON ROSE FULBRIGHT
MITAC's conduct clearly amounts to unfair competition under Quebec law. In your letter, you mention that
"MITAC's only intent in its hiring activities is to meet its human resources needs" and that "MITAC does not have
any intent to destabilize Bombardier's aircraft activities". It cannot be denied that the massive and persistent
solicitation and subsequent hire by MITAC, and by its subcontractor Aerospace Testing, Engineering and
Ce rt ification, LLC (AeroTEC) which assists MITAC in its activities related to the Mitsubishi Regional Jet (MRJ),
of over sixty-five (65) employees from Bombardier's development programs, would destabilise these programs.
Such conclusion is evident, especially considering that the lack of appropriate human resources has
substantively delayed MITAC's delivery of the MRJ, as evidenced by the press releases identified in our original
demand letter dated February 17, 2017.

MITAC's massive, targeted and continuous solicitation of Bombardier's employees suppo rts the asse rt ion that
Bombardier was targeted by MITAC. It is not mere speculation to assert that MITAC held a job fair in Montreal
for the sole purpose of soliciting Bombardier employees. We remind you that Montreal is one of the largest hubs
for aerospace jobs in North America because of Bombardier's presence. Therefore, it is to be expected that such
events would target mainly Bombardier employees, especially considering that the job fair was specifically to
staff the MRJ team. You stated in your letter that "three-fourths of the nearly 150 attendees were not employed
by Bombardier". We take note of your admission of MITAC's pressing, targeted and concerted solicitation of
Bombardier's employees.

You also assert that MITAC is free to explore hiring possibilities with whomever it pleases. Your interpretation of
the law in Quebec is simplistic and fails to take into account the clear jurisprudence according to which
competition ceases to be legal when it is unfair, which includes the clear disorganisation of a main competitor.
We reiterate that the targeting by MITAC of Bombardier's employees for a project which is in direct competition
with Bombardier's activities is clearly unfair competition under Quebec law.

In your letter, you refer to the certification process as merely regulations and "governmental and industry-wide
certification standards". By doing so, you grossly undervalue the strategic expe rt ise, developed over the years by
Bombardier, necessary to successfully complete a ce rt ification process. This is highly inconsistent with your own
client's asse rt ions in recent press releases of its intention to "bring in foreign expe rt s with experience of putting a
regional aircraft through certification". Furthermore, it is blatantly dishonest to say that "[a]II incoming MITAC
employees come with an empty briefcase". Bombardier has acquired a competitive advantage based on its
strategic expe rt ise which allows it to succeed in a highly competitive environment. Your behaviour through the
mass hire of Bombardier's employees only serves to confirm the value of their strategic expe rt ise to MITAC's
development and certification of the MRJ. MITAC's unlawful misappropriation of Bombardier's competitive
advantage to gain its strategic expe rt ise and undermine its activities clearly constitutes unfair competition.

Your asse rt ions regarding the potential anti-competitive effects of any proposed settlement suggest that you
misunderstood our intentions. Bombardier has not sought to enter into a no-poaching agreement with MITAC.
Rather, as explained above, it is our view that MITAC has contravened the Civil Code of Quebec by engaging in
unfair competition. Following your request during the March 1 st call to engage in negotiations, we requested, in
order to preserve the rights of our clients, that MITAC cease the hire of Bombardier's employees during these
negotiations, to ensure that they would be held in good faith and to allow the pa rt ies to attempt to find a
reasonable settlement.

Canada's Competition Act, while similar in principle to US antitrust laws, is not identical. In our view the broad
ambit of the Sherman Act and the associated human relations guidance from the Department of Justice and
Federal Trade Commission are not directly applicable in Canada. Section 45 of the Competition Act is restricted
to agreements related to the supply of the products produced by the pa rt ies to the agreement, and as such, a
settlement agreement as described above would not fall within its per se confines. In the event it did, we believe
that it would be permissible as an ancillary restraint necessary to give effect to the broader settlement
agreement. The non-criminal analogue of section 45, section 90.1, is the more appropriate provision under which
the settlement provision could be reviewed. However, given the wealth of employment opportunities that exist for
the employees in question, we would not expect it would be found to reach the requisite standard of resulting in
a substantial lessening or prevention of competition.




CAN_DMS: \106259631 \6                                       2
         Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 22 of 46
Jay DeVecchio
April 12, 2017
                                                               NORTON ROSE FUL[3R1GHT

You also maintain that "MITAC is under no legal or contractual obligation to cause its employees to sign
agreements demanded by Bombardier, or to keep Bombardier informed of its internal employee management
practices, and accordingly does not agree to Bombardier's demands regarding such matters." First, this
statement clearly ignores provisions of the Civil Code of Quebec, that is sections 1457 and 2088 C.c.Q., the
la tt er which is of public order. Second, MITAC's refusal to comply with Bombardier's request that MITAC require
all former employees of Bombardier to sign agreements undertaking not to solicit employees of Bombardier and
undertaking not to divulge or use any confidential, proprietary or trade secret information of Bombardier for the
purposes of the MJR program, puts your client's intentions into question and suggests that they have something
to hide. If, as you stated, employees truly come "with an empty briefcase", it should be a non-issue to have the
employees sign such agreements. Your client's refusal to recognize Quebec law, to comply with our standard
demands and to enter into any discussions exposes your client's bad faith. Any employer acting diligently and
fairly would agree to these requests.

With respect to your "empty briefcase" reference, we note that you have not provided us with evidence to
support the statements in your letter regarding the instructions given to incoming employees "not to bring any
proprietary information or materials from their former employers" and "not to use, release, or disclose any such
information in the course of their employment at MITAC", nor with a copy of MITAC's Code of Ethics.

Finally, we understand from our communications with you and your client that neither of you take Bombardier's
legitimate claims seriously nor will they prevent you from continuing to compete unfairly. Your client is simply
unwilling to take any corrective action, despite Bombardier's numerous warnings. You have shown bad faith by
wrongly leading us to believe that you were open to discussions on this matter and instead are abusing our good
faith efforts.

In light of the magnitude of our efforts to inform you of MITAC's wrongdoings, any further solicitation of
Bombardier's employees by MITAC at this stage with the aim of further destabilising Bombardier's activities will
be firmly contested.




Marianne Plamondon
Partner

MSP/Id

Copies to:         Jennifer Nault, Senior Legal Counsel, Bombardier Inc.
                   Kevin Ackhurst, Head of Antitrust and Competition, No rton Rose Fulbright Canada
                   Robe rt Bonhomme, Partner, Borden Ladner Gervais
                   Akira Ishikawa, Director, Legal & Compliance Group, MITAC
                   Lee Human, President, AeroTEC




CAN_DMS: \106259631\6                                   3
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 23 of 46




   EXHIBIT G
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 24 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 25 of 46




   EXHIBIT H
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 26 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 27 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 28 of 46
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 29 of 46




     EXHIBIT I
                 Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 30 of 46

                                                                                                             NORTON ROSE FULBRIGHT
April 13, 2017                                                                                              Banisters & Solicitors / Patent & Trade-mark Agents

                                                                                                            Norton Rose Fulbright C an ada LLP
Without Prejudice                                                                                           1 Place Ville Marie, Suite 2500
Sent By Courier                                                                                             Montréal, Quebec H3B 1R1 Canada

Mr. Guy De Langis                                                                                           F: +1 514.286.5474
MITSUBISHI AIRCRAFT CORPORATION                                                                             nortonrosefulbright.com
Nagoya Airport, Toyoyama-Cho, Nishikasugai-Gun
Nayoga
Japan, Aichi480-0287                                                                                      Marianne Plamondon
                                                                                                          +1 514.847.6036
                                                                                                          Marianne.Plamondon@nortonrosefulbright.com

                                                                                                                                                      Our reference
                                                                                                                                                      00106275-0672




Dear Sir:

Letter Regarding Your Continuing Obligations Towards Bombardier

We are the attorneys for Bombardier Inc. (Bombardier) and have been instructed to send you this letter of
demand.

From June 22, 1987 or thereabouts until February 24, 2017, you were employed by Bombardier. At the time of
your departure, you held the position of Senior Engineering Specialist (Engineer 5), and were assigned to
development programs.

During the course of your employment with Bombardier, you acquired highly specialized knowledge and
expe rt ise, which by its very nature, could only have been acquired while developing aircrafts at Bombardier.

Recently, our client was informed that you are currently employed by Mitsubishi Aircraft Corporation (MITAC).
You must surely know that MITAC carries on activities that compete directly with the activities of Bombardier.

In light of the foregoing, we are writing to remind you that you are bound by Bombardier's Code of Ethics and
Business Conduct (the Code).

We remind you that the Code expressly provides that all employees are required to safeguard and not misuse
Bombardier's property or information, both during the period of employment and thereafter. The Code specifies
that this obligation includes both physical and electronic materials and systems, as well as the company's
intellectual property and confidential information. Importantly, the Code includes a specific provision outlining
each employee's obligations with respect to confidential information:

                           Confidential information is information belonging to Bombardier that is not subject to
                           public disclosure. Confidential information encompasses information produced by
                           Bombardier or obtained in confidence from a third party and covered by a non-disclosure
                           agreement.

                           Examples of confidential information are financial data, strategic plans, intellectual
                           property, information on bids, personal employee information, legal documents and
                           information on customers and suppliers.



CAN_DMS: \106718981\1




Nort on Rose Fulbright Canada LLP is a limited liability partnership established in Canada.

Norton Rose Fulbright Canada LLP, No rton Rose Fulbright LLP, No rton Rose Fulbright Australia, No rton Rose Fulbright South Africa Inc and No rton Rose Fulbright US LLP are separate
legal entities and all of them are members of No rton Rose Fulbright Verein, a Swiss verein. No rton Rose Fulbright Verein helps coordinate the activities of the members but does not itself
provide legal se rv ices to clients. Details of each entity, with ce rt ain regulatory information, are at nortonrosefulbright.com .
          Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 31 of 46
Mr. Guy De Langis
April 13, 2017
                                                                       NORTON ROSE FULBRIGHT

                 Do not divulge confidential information to anyone other than the person or persons for
                 whom it is intended, unless authorized or legally required to do so. This includes
                 confidential information provided by suppliers and customers. Employees agree to
                 maintain such confidentiality at all times, even after leaving the employ of Bombardier.

                 Employees should also exercise caution to avoid misusing or inadvertently disclosing
                 confidential information. This includes:

                        •   keeping electronic and paper documents and files containing confidential
                            information in a safe place;

                        •   not discussing confidential matters where they could be overheard, for example,
                            in public places such as elevators, hallways, restaurants, airplanes and taxis;

                        •   exercising caution when discussing confidential matters on wireless telephones
                            or other wireless devices;

                        •   transmitting confidential documents by electronic devices, such as by fax or e-
                            mail, only when it is reasonable to believe this can be done under secure
                            conditions; and

                        •   avoiding unnecessary copying of confidential documents.

                                                                                            [our emphasis]

We would also like to remind you that as a result of your employment contract with Bombardier, you are further
bound by the duty of loyalty as set out in the Civil Code of Quebec. It should be noted that the duty of loyalty
survives the end of the employment relationship. Article 2088 of the Civil Code of Quebec states:

                 2088. The employee is bound not only to perform his work with prudence and diligence,
                 but also to act faithfully and honestly and not to use any confidential information he
                 obtains in the pe rformance or in the course of his work.

                These obligations continue for a reasonable time after the contract terminates and
                permanently where the information concerns the reputation and private life of others.

                                                                                            [our emphasis]

The duty of loyalty has been interpreted by the courts to include, among others, the following obligations:

    1.      The obligation not to retain, disclose or use confidential information which was acquired during your
            employment by our client;

    2.      The obligation not to unfairly solicit, directly or indirectly, our client's customers;

    3.      The obligation not to unfairly compete with our client;

    4.      The obligation not to solicit, directly or indirectly, our client's employees in order to induce them to
            leave; and

    5.      The obligation not to defame or harm, by any means, our client's reputation.




CAN_DMS: \106718981\1                                         2
          Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 32 of 46
Mr. Guy De Langis
April 13, 2017
                                                                      NORTON ROSE FULBRIGHT

In addition to your contractual obligations under the Code and the duty of loyalty under the Civil Code of Quebec,
you are also no doubt aware that as a member of l'Ordre des ingénieurs du Québec, you are subject to ce rt ain
professional obligations pursuant to the Quebec's Code of Ethics of Engineers. For your reference, we have
reproduced these obligations:

                 1.02 In this Regulation, unless the context indicates otherwise, the word "client" means a
                 person to whom an engineer provides professional services, including an employer.




                 3.06.01 An engineer must respect the secrecy of all confidential information obtained in
                 the practice of his profession.

                 3.06.02 An engineer shall be released from professional secrecy only with the
                 authorization of his client or whenever so ordered by law.

                 3.06.03 An engineer shall not make use of confidential information to the prejudice of a
                 client or with a view to deriving, directly or indirectly, an advantage for himself or for
                 another person.

                3.06.04 An engineer shall not accept a mandate which entails or may entail the
                disclosure or use of confidential information or documents obtained from another client
                without the latter's consent.

To summarize, you are obligated contractually, legally, and professionally to protect whatever confidential
information you acquired in the course of your employment by our client.

It cannot be denied that during your employment at Bombardier, you worked on its development programs and
as such, acquired a substantial amount of confidential information related to these programs. Your decision to
leave Bombardier for MITAC, a direct competitor to Bombardier, creates the real risk that you will use, or have
already used, Bombardier's confidential information to Bombardier's detriment.

In view of the foregoing, we are hereby formally putting you on notice to comply with your contractual, legal, and
professional obligations — in pa rt icular, by ceasing any use of Bombardier's confidential information.

Should you still have any property or documents belonging to our client in your possession, we request that you
return them without further notice or delay to the attention of the undersigned attorneys.

Should you fail to comply fully with all of your contractual, legal and professional obligations, our client has
instructed us to institute against you, without further notice or delay, any and all legal proceedings as are
appropriate and necessary, including injunction proceedings, to protect its rights and obtain any and all redress
that may be necessary owing to your actions.

This formal notice is sent to you without prejudice to any of the rights, privileges and remedies that our client
may have in relation to this matter.




CAN_DMS: \106718981\1                                        3
          Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 33 of 46
Mr. Guy De Langis                                               A
April 13, 2017
                                                                NORTON ROSE FULBRIGHT

If you have any questions regarding this matter, please contact Mtre Marianne Plamondon at (514) 847-6036.

DO GOVERN YOURSELF ACCORDINGLY.




MSP/Id

Copies:             Mr. Hiromichi Morimoto, President, Mitsubishi Aircraft Corporation
                    Mr. Akira Ishikawa Director, Legal and Compliance Group




CAN_DMS: \106718981\1                                   4
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 34 of 46




     EXHIBIT J
              Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 35 of 46
                                                      A signifier
                                      etude Paquette & Associes
                                         Huissiers de justice                                              NORTON ROSE FULBRIGHT
                                                                                                           Avocats et agents de brevets et de marques de commerce
  Le 2 mars 2017
                                                                                                           Norton Rose Fulbright Canada S.E.N.C.R.L.,s.r.l.
                                                                                                           1, Place Viile Marie, bureau 2500
  Sous toutes reserves
                                                                                                           Montreal(Quebec) H3B IRl Canada
  Expedie par huissier
                                                                                                           F:+1514.286.5474
y- M. Andrius Knystautas                                                                                   nortonrosefuIbright.com
  926, De La Station
  Prevost(Quebec) JOR 1T0

                                                                                                            Marianne Plamondon
                                                                                                            +1 514,847.6036
                                                                                                            marianne.plamondon@nortonrosefuibright.cotn

                                                                                                                                                      Notre reference
                                                                                                                                                      00106275-0672




  Mise en demeure - Respect de vos obligations

  Monsieur Knystautas,

  Nous sommes les procureurs de Bombardier Inc. (Bombardier ou notre cllente) et, a ce litre, avons ete
  mandates afin de vous faire parvenir la presente mise en demeure.

  Le 17 fevrier dernier, vous avez avise vos superieurs de votre demission et de votre depart le 2 mars 2017 pour
  joindre un concurrent de notre cllente, Mitsubishi Aircraft Corporation. Vous avez done donne un preavis de dix
  (10)jours ouvrabies, et ce, apres vingt-sept(27) annees de service continu pour Bombardier.

  Or, ce preavis de dix (10) jours ouvrabies ne constitue ciairement pas un preavis raisonnable au sens de
  rarticle 2091 du Code civil du Quebec (C.c.Q.), particuiierement compte tenu de la nature Importante de votre
  emploi et de vos vingt-sept(27) annees de service continu, qui prevoit ce qui suit;

                             2091. Chacune des parties a un contrat a duree indeterminee peut y mettre fin en
                             donnant a i'autre un delai de conge.
                             Le delai de conge doit etre raisonnable et tenir compte, notamment, de la nature de
                             I'emploi, des circonstances particulieres dans lesquelles 11 s'exerce et de la duree de la
                             prestatlon de travail.
                                                                                                                                    (nos soulignements)

  Par consequent, la nature importante de votre emploi ainsi que vos vingt-sept (27) annees de service continu
  justifient un preavis minimal de douze (12) semaines. Votre depart pr6cipite en violation d'une disposition d'ordre
  public, soit l'article2091 C.c.Q., cause un prejudice tres serieux S Bombardier et impacte de fapon significative
  le cours des travaux au sein de votre equipe de travail.

  Compte tenu de la jurisprudence a cet effet, nous vous mettons formellement en demeure de demeurer dans
  votre emploi pour douze (12) semaines, periode durant laquelle vous devrez respecter scrupuleusement votre
  obligation de loyaute et donner la performance a laquelle votre employeur est en droit de s'attendre.



                                                                                                                                                                    o




  Norton Rose Fulbright Cartada S.E.N.C.R.L., s.r.l. est une socldtd en nom colleclif & responsabllitd limltde dtablle au Canada.

  Norton Rose Fulbright Canada S.E.N.C.R.L., s.r.l., Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright South Africa Inc et Norton Rose Fulbright US LLP
  soni des ontltds juridiques distinctes, et toutes sont membres du Verein Norton Rose Fulbright, un Verein suisse. Le Verein Norton Rose Fulbright aide a coordonner les activites des
  membres, mais li he fourrrit aucun service juridique aux clients. Pour obtenir des details concernant chaque enlltS ainsI que certains renseignements reglementaires, consultez le site
  nortonrosefulbright.com.
        Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 36 of 46
M. Andrius Knystautas                                                 /A^
L® 2™^= 2017                                                          NORTON ROSE FULBRIGHT


A cet effet, nous vous rappelons qu'en raison de votre contrat de travail avec Bombardier, vous etes He par
I'obligation de loyaute prevu a Tartlcle 2088 C.c.Q., qui prevoit:

                2088. Le salarie, outre qu'll est tenu d'executer son travail avec prudence et diligence,
                doit agir avec loyaute et honnetete et ne pas faire usage de {'information a caractere
                confidentiel qu'il obtient dans I'execution ou a {'occasion de son travail.
                Ces obligations survivent pendant un delai raisonnable apres cessation du contrat, et
                survivent en tout temps lorsque {'information refere a la reputation et a la vie privee
                d'autrui.


Concernant votre obligation de loyaute durant cette periode de preavis, comme vous serez toujours ^ Cempioi de
Bombardier, vous devez a Bombardier la plus haute loyaute, ce quI implique notamment:

        1.      L'obligation de ne pas conserver, de ne pas dlvulguer et ne pas utiliser d'informations
                confidentielles acquises au cours de votre emploi pour notre cliente;

        2.      L'obligation de ne pas solliciter de fapon deloyale, directement ou indirectement, la clientele de
                notre cliente;

        3.      L'obligation de ne pas concurrencer de fagon deloyale avec notre cliente;

        4.      L'obligation de ne pas solliciter, directement ou indirectement, les employes de notre cliente,
                afin de les Indulre ^ quitter I'emplol de notre cliente; et

        5.      L'obligation de ne pas diffamer ou causer prejudice, de quelque fapon que ce soit, ^ la
                reputation de notre cliente.

Vous devez 6galement scrupuleusement respecter toutes les obligations prevues au Code d'ethique et de
condulte de Bombardier (le Code), auquel vous etes lie, incluant l'obligation de confidentialite. Nous vous
rappelons que le Code prevoit expressement que tous les employes doivent proteger et ne pas faire une
utilisation abusive de toute information ou bien qui est la propriete de Bombardier, et ce, durant leur emploi
aupres de Bombardier et apres la fin de cet emploi. Le Code precise que cette obligation de proteger et de ne
pas faire une utilisation des informations et biens, qui sont la propriete cfe Bombardier, incfut les materlaux et
systemes electroniques et physiques, de meme que la propriete intellectuelle et les informations confidentielles
de Bombardier. Par ailleurs, une disposition du Code prevoit expressement les obligations de chacun des
employes en regard du respect de la confidentialite des informations :
                Information confidentielte

                Est iuaee confidentielle toute information apoartenant a Bombardier et qui n'est pas
                visee par les exigences de divulgation au public. La definition de rinformation
                confidentielle comprend toute information produite par Bombardier ou obtenue de
                 maniere confidentielle aupres d'un tiers et couverte par une entente de non-divulgation.
                Les donnees financieres, plans strategiques, propriete intellectuelle, renseignements sur
                des soumissions, renseignements personnels sur les employes, documents juridiques et
                renseignements sur les clients et fournisseurs sont des exemples d'information
                confidentielle.

                 II est interdit de transmettre de I'information confidentielle a toute personne autre que la
                ou les personnes a qui cette information est destinee, sauf sur autorisation ou par
                prescription juridique. Cette interdiction couvre toute information confidentielle fournie
                par des fournisseurs et des clients. Les employes de Bombardier s'engagent a respecter
                le caractere confidentiel de I'information jugee comme teile meme apres avoir quitte la
                Societe.
       Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 37 of 46
M. Andrius Knystautas                                                 A
Le 2 mars 2017                                                         NORTON ROSE FULBRIGHT


                  Les employes doivent faire preuve de diligence afin de prevenir I'usage inapproprie ou la
                  divulgation par inadvertance d'une information confidentielle. Concretement, il faut done :

                      •    conserver en lieu sur tout document et dossier, en format papier ou
                           electronique, contenant de I'information confidentielle;
                      •    ne pas discuter de questions confidentlelles dans des endroits ou la
                           conversation pourrait etre entendue, c'est-a-dire dans des lieux publics comme
                           les ascenseurs, couloirs, restaurants, avions et taxis;
                      •    faire preuve de discretion en discutant de questions confidentlelles au
                           telephone cellulaire ou au moyen d'un autre dispositif sans fil;
                      •    ne transmettre des documents confidentiels par vole electronique (telecopieur
                           ou courrier electronique), que s'il est permis de croire que I'envoi peut etre
                           effectue en toute securite; et

                      •    eviter la reproduction inutile de documents confidentiels.

En plus de vos obligations contractuelles prevues par le Code et de votre obligation de loyaute prevue au Code
civil du Quebec, vous savez egalement qu'en etant membre de I'Ordre des ingenieurs du Quebec, vous avez
certaines obligations professionnelles decoulant du Code de deontologie des ingenieurs du Qudbec. A ce sujet,
nous avons reproduit les dispositions pertinentes ci-dessous :

                  1.02. Dans le present reglement, a moins que le contexte n'indique un sens different, le
                  mot « client» signifie celui qui beneficie des services professionnels d'un ingenieur, y
                 compris un employeur.
                 3.06.01. L'ingenieur doit respecter le secret de tout renseignement de nature
                  confidentielle obtenu dans rexercice de sa profession.
                 3.06.02. L'ingenieur ne peut etre releve du secret professionnel qu'avec I'autorisation de
                 son client ou lorsque la loi I'ordonne.
                 3.06.03. L'ingenieur ne doit pas faire usage de renseignements de nature confidentielle
                  au prejudice d'un client ou en vue d'obtenir directement ou indirectement un avantage
                  pour lui-meme ou pourautrui.
                  3.06.04. L'ingenieur ne doit pas accepter un mandat qui comporte ou peut comporter fa
                  revelation ou ('usage de renseignements ou documents confidentiels obtenus d'un autre
                  client, sans le consentement de ce dernier.

En resume, vous etes lie et tenu de respecter vos obligations contractuelles, I6gales et professionnelles et ce,
durant I'entierete de votre preavis raisonnable et apres la fin de votre emplol,

A defaut de vous conformer a cette mise en demeure, notre cliente nous a donne le mandat d'entreprendre
contre vous, sans autre avis ni delai, tous les recours disponibles, y compris la saisie, le recours en injonction et
le recours en dommages et interets, pour faire respecter ses droits. Soyez avise que votre refus de respecter
votre obligation de donner un preavis raisonnable entrainera minimalement une poursuite en dommages contre
vous personnellement equivalent a votre salaire global pour la periode du preavis raisonnable, soit un montant
estime S au moins 32 395 $, a parfaire.

Pour toute question concernant la presente, n'hesitez pas ^ communiquer avec Me Marianne Plamondon au
(514) 847-6036.
          Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 38 of 46
M. Andrius Knystautas                                                                   ..        , ,_
Le 2 mars 2017                                                  NORTON ROSE FULBRIGHT


La presente lettre de mise en demeure vous est envoyee sans prejudice et sous reserve de tous les droits,
privileges et recours de notre cliente.

VEUILLEZ AGIR EN CONSEQUENCE.




Norton Rose Fulbright Canada s.e.n.c.r.l., s.m.

MP/ng

Copie ;     Jennifer Nault, Conseillere juridique principaie, Bombardier
            Hiromichi Morimoto, President, Mitsubishi Aircraft Corporation
            Luke Walker, Conseiller juridique
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 39 of 46




   EXHIBIT K
          Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 40 of 46




March 8, 2017

From Andrius Knystautas
926 de la Station
Prevost(Quebec)JOR ITO

To Bombardier Inc.

800 Rene-Levesque Blvd. West
Montreal, Quebec
Canada H3B 1Y8


To whom it may concern,

This is further to the demand letter received from Norton Rose Fulbribright dated March 2, 2017. 1 must
state that I was surprised, to say the least, to see that this letter was served during my departure
celebration cocktail.


That being said, and although I believe I am not obliged to do so, I hereby confirm that I will provide
Bombardier with a 6-week notice prior to my departure. Considering that I announce my resignation on
February 17^^ 2017 and considering that I have already worked more than three weeks since then (I
performed overtime work for the equivalent of one week), my last day of work with Bombardier will be
March 24, 2017.

! also confirm that I will respect all the obligations described in the Norton Rose Fulbright letter.

I kindly ask you to confirm, by March 10, 2017,that Bombardier is satisfied with the content of the present
letter.




Andftus Knystautas                                 Date




Ackowledgment of receipt



                                                 YWtcH            2=17

For Bombardier Inc.                             Date
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 41 of 46




    EXHIBIT L
       Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 42 of 46



March 3"^ 2017

From Andrius Knystautas
926 de la Station
Prevost(Quebec) JOR ITO

To Bombardier Inc.
800 Rene-Levesque Blvd. West
Montreal, Quebec
Canada H3B 1Y8


To whom it may concern,

1 acknowledge receipt of a formal letter from Norton Rose Fulbright dated March 2"^ 2017 titled
"Respect de vos Obligations" sent on behalf of Its client, Bombardier.

I have given my letter of resignation on February 17'^ 2017 with copies to my Manager, Richard
Alexander and to my Director, Marc Villeneuve. I met with them both personally on the morning of
February ir'2017.

My presence at the office today is a courtesy to Bombardier Aerospace, and is by no means an
acceptance of the content of the formal letter, as It relates to reasonable delay. I do accept all points on
confidentiality. I will work with Bombardier to resolve the issues at hand.




                                                03/o,7/^30
Andrfbs Knystautas                                Date




                                                   ~Vi/2^n


        > ([ 4vjli45'   ^ooks.
For Bombardier Aerospace                          Date
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 43 of 46




  EXHIBIT M
        Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 44 of 46


BOMBARDIER                                                                  <100 chemin de la Cote-Vertu
                                                                            West

                                                                            Dorval, Quebec, Canada H'lS 1Y9
                                                                            www.bombardier.com

                                                                            telBI-J-SSS-SOOO


CONFIDENTIAL


March 10, 2017


Mr. Knystaustas,


We acknowledge reception of your letter dated March 8, 2017. We do not agree to shorten the
reasonable notice period you were obliged to give to the Company. By consequence, we refer you to the
letter of Norton Rose Fulbright sent to you on March 2, 2017 and ask you to comply with the obligations
explained in this letter.

Sincerely,




Richard Alexander. Manager



c.c: Guillaume DesRoches, HRBP
Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 45 of 46




   EXHIBIT N
       Case 2:18-cv-01543-JLR Document 105-1 Filed 01/28/19 Page 46 of 46



March 22, 2017

From Andrius Knystautas
925 de la Station
Prevost(Quebec) JOR ITQ

To Bombardier Inc.
800 Rene-Levesque Blvd. West
Montreal, Quebec
Canada H3B 1Y8


To whom it may concern,

This is further to my letter dated March 8, 2017 and Bombardier's response letter dated March 10, 2017.

I once again reiterate that I do not believe I was obliged to remain with Bombardier further to my initial
termination notice. In order to avoid any litigation, I am prepared to stay with Bombardier until April 7,
2017. This represents approximately a two-month termination notice, which is more than reasonable in
the present circumstances. Therefore, please be advised that April 7, 2017 will be my last day of work with
Bombardier.


Yours truly.




Andrius Knystautas                               March 22, 2017




Ackowledgment of receipt




For Bombardier Inc.                            March 22, 2017
